Citation Nr: 1754853	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Ft. Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to September 30, 2010, for service connection for a left knee disability on the basis of CUE in the January 2004 rating decision denying service connection for left knee disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to June 1997 and from October 1997 to June 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a videoconference hearing before a different Veterans Law Judge in February 2014.  Unfortunately, a transcript of the hearing could not be produced.  The Veteran was informed of this and his options for another Board hearing.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran did not respond to the letter.  Therefore, the Board assumes that he does not wish to appear at a new hearing.  

The Veteran was also informed in October 2017 that the Veterans Law Judge who had previously presided in this matter, and had conducted the hearing was no longer at the Board.  The Veteran was given another opportunity for a hearing with a request that the Veteran reply within 30 days.  Again, the Veteran did not reply and the Board will continue under the assumption that the Veteran does not wish to have another hearing on this issue.  

This matter was most recently before the Board in November 2014 when the issue on appeal was remanded for original adjudication by the RO.  As this development has been completed, the appeal is now properly before the Board.  



	(CONTINUED ON NEXT PAGE)

FINDING OF FACT

The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the January 2004 rating decision such that the outcome of the claim for service connection for a left knee disability would have been manifestly different but for the error.


CONCLUSION OF LAW

The January 2004 rating decision that denied service connection for a left knee disability did not contain CUE.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. 
§§ 3.104, 3.105 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for a CUE is denied as the record does not establish that the correct facts with respect to the Veteran's left knee condition, as they were known at the time, were not before the RO.  Specifically, the RO's conclusion that there was no in-service injury was not clearly erroneous, and the Veteran was not diagnosed with a disease qualifying for presumptive service connection until after the RO decision.  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14; see also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

As a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).

The RO denied the Veteran's claim for a left knee condition because there was no evidence of an in-service event or incurrence of an injury.  The RO noted that the Veteran had on several occasions failed to note knee pain, and did not do so upon his exit evaluation.  The RO acknowledged that an October 2003 VA Examination diagnosed meniscal injury, however there was no link to service.  

The Veteran was granted service connection on a secondary basis based upon a diagnosis of left knee osteoarthritis from a November 2010 VA Examination where the examiner opined that the Veteran's right ankle disability led to the development of left knee osteoarthritis.  The Veteran correctly points out that arthritis may be service-connected based upon a legal presumption showing manifestation of the disease to a degree of 10 percent within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309(a).  This would mean that had the Veteran shown signs of arthritis within the one year period of his separation, he would be entitled to service connection based upon the presumption.  

Unfortunately, the presumption does not govern the effective date for a claim.  Rather, it is concerned with whether service connection may be granted.  If the RO in 2004 had ignored a diagnosis of arthritis, the Veteran would indeed have a valid CUE claim as there would be no need for an "in-service" injury, or other nexus element.  However, the record at the time of the 2004 rating decision only contained a diagnosis of left knee meniscal tear.  It could very well be that the Veteran had arthritis of the left knee at the time, and that it was improperly diagnosed by the VA examiner.  Nevertheless, a medical error or failure to obtain a correct diagnosis does not give rise to a CUE.  In other words, showing that the Veteran had arthritis within the one year period after the 2004 RO decision does not establish a CUE; instead it only provides an independent basis to grant service connection with an effective date assigned reflecting when the claim to reopen, based upon the new evidence, was made.  

While the Board is not unsympathetic to the Veteran's situation, it is still bound by the laws and regulations governing the award of VA benefits.  Under these regulations, the record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the January 2004 rating decision such that the outcome of the claim for service connection for a left knee disability would have been manifestly different but for the error.  


ORDER

The Veteran's claim of CUE in the January 2004 rating decision regarding service connection for a left foot disability is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


